DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to RCE (Request for Continued Examination) filed on 3/23/2021.
3.	This Office Action is made Non-Final.
4.	Claims 29-30 are new.
5.	Claims 1-30 are pending.
Response to Arguments
6.	Applicant's arguments have been fully considered but are moot in light of new grounds of rejection set forth in response to RCE filed on 3/23/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over 
Oyman et al. US 20190215729 hereafter Oyman [US Provisional 62/643,541 filed March 15, 2018 has support that is found in the entire disclosure in particular the title which states SDP methods to signal RAN-level Capabilities; Section 5: SDP based of RAN capabilities on pgs. 8-9 of 55] in view of Curcio et al. US 20040057412 hereafter Curcio.  

As to Claim 1. (Original)   Oyman discloses a method for wireless communications, comprising [Fig. 1 (Wireless System/network-see 0017), Abstract: Method/apparatus for Session Description Protocol based mechanism to signal RAN capabilities]:
determining, at a user equipment (UE) [Section 0016: The radio capabilities includes configurations and/or parameters pertaining to specific RF circuitry of UE include reporting capability and RAN-assisted codec adaptation capability], whether the UE supports radio access network (RAN) assisted rate [i.e. codec is bit rate adaptation see 0040] adaptation capability [Fig. 12 (UE identify one or more Radio Capabilities supported by UE-1205), Sections 0042, 0185: UE is capable of RAN-assisted codec (rate) adaptation specified in 3GPP TS 36.321 for LTE. The local UE identifies one or more capabilities supported that include a RAN-assisted codec adaptation capability],
      configuring a session description protocol (SDP) parameter that indicates the RAN assisted rate adaptation capabilities of the UE; and [Fig. 12 (Generate SDP message to indicate the one or more radio cpaabilites-1210), Table 1 depicts SDP session description parameters (see 0035), Sections 0038, 0185: Signaled RAN-level capabilities include RAN-assisted codec adaptation and SDP attribute RAN-Capabilities is defined in dedicated parameters that allow UEs to indicate support for specific RAN capabilities. The UE identifies capabilities supported that includes a RAN-assisted codec adaptation capability; UE generates SDP message to indicate radio capabilities which include a session level attribute a=RANCapabilities including bits];
transmitting a SDP message that includes the SDP parameter to a network device [Fig. 12 (UE transmit SDP message to RAN node-1215), Table 1 depicts SDP session description parameters (see 0035), Sections 0038, 0185: Signaled RAN-level capabilities include RAN-assisted codec adaptation and SDP attribute RAN-Capabilities is defined in dedicated parameters. UE generates SDP message include attribute and transmit SDP message to RAN node and another UE]
wherein the RAN assisted rate [i.e. codec] adaptation capability allows the UE to operate at bit rate that exceed guaranteed bit rate (GBR) [Section 0040: RAN-assisted codec adaptation as defined in 3GPP configures UE to select or adapt to a codec rate for voice or video, the RAN-assisted codec adaptation mechanism supports the configuration of MBR (maximum bit rate) greater (i.e. exceed) than GBR],
Although, Oyman discloses UE select or adapt codec rate for RAN-assisted codec/rate adaptation and configured for maximum bit rate greater than GBR, it does not explicitly state the plurality of “rates”
However, Curcio teaches “rates” corresponding to GBR [Sections 0015, 0052, Claim 10: The client (i.e. wireless communication device) may choose a maximum bit rate higher (i.e. exceed) than the guaranteed bit rate (GBR). The advantage of maximum bit rate parameter in the SDP, enable client/wireless communication device to choose among different bit rates. The maximum bit rate parameter includes value in bits for bit rates].
Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Oyman relating to as defined in 3GPP the RAN-assisted codec adaptation configured the UE to select or adapt a codec/bit rate and configured of maximum bit rate greater/exceed GBR with the teaching of Curcio relating to maximum bit rate includes bit rates and rates higher/exceed than GBR (guaranteed bit rate). By combining the method/systems, the UE can operate at bit rates that are higher than GBR thereby facilitating receiving adaptation or downgrading from the network to maximum subscribed bit rate for communication in the system as suggested by Curcio in Section 0016. 

As to Claim 2. (Original)    Oyman discloses the method of claim 1, further comprising [Fig. 1 (Wireless System/network-see 0017), Abstract: Method/apparatus for Session Description Protocol based mechanism to signal RAN capabilities]:
	 receiving, at the UE, a capability notification from a base station or a network entity associated with the UE that identifies whether the base station supports RAN assisted rate adaptation capability; and [Sections 0018, 0090: The UEs-101 and the RAN nodes-111 (i.e. base station) incorporate signaling specific RAN-level capabilities using SDP and the RAN-level capabilities include RAN-assisted codec (i.e. rate) adaptation. In addition to indicating whether various RAN capabilities are supported, the RANCapabilities attribute contain parameters that describe specific RAN configurations that may be configured by local RAN node (i.e. base station or network entity see section 0023) relevant for adaptation and impact the end to end quality],
	determining, at the UE, whether the base station associated with the UE supports the RAN assisted rate adaptation capability based on the capability notification  [Sections 0018, 0040: The UEs-101 and the RAN nodes-111 (i.e. base station) incorporate signaling specific RAN-level capabilities using SDP and the RAN-level capabilities include RAN-assisted codec (i.e. rate) adaptation.  RAN-assisted codec adaptation or ANBR functionality, as defined in 3GPP TS 26.114 provides a means for the RAN node 111 (e.g., an eNB/base station) to send a codec adaptation indication with recommended bit rate to the UE].

As to Claim 3. (Original) Oyman discloses the method of claim 1, further comprising [Fig. 1 (Wireless System/network-see 0017), Abstract: Method/apparatus for Session Description Protocol based mechanism to signal RAN capabilities]:
receiving, in response to transmission of the SDP message [Section 0031, 0185: The UEs exchange SDP offer/answer messages. The UE transmits the SDP message to a remote UE via a RAN Node-121 (i.e. network device)] a bit rate configuration message [i.e. ANBR] from the network device, [Section 0039, 0071: SDP-based indications of ANBR-capabilities (i.e. Access Network Bit Rate Recommendation) includes when a UE signals the ANBR SDP capability, it is capable of receiving ANBR information from its access network. ANBR is mapped to a MAC level message sent by the RAN node/eNB],
	wherein the bit rate configuration message sets a maximum bit rate (MBR) to exceed the GBR [Section 0040, 0066: For a bearer associated with configuration of MBR greater than GBR, the recommended uplink/downlink bit rate is within boundaries set by the MBR and GBR; uplink or downlink bit rate adaptation, the RAN node send a recommended bit rate to the UE 101. The maximum data rate for the selected codec is included in the received SDP offer or answer].

As to Claim 4.    (Original)   Oyman discloses the method of claim 3 [Fig. 1 (Wireless System/network-see 0017), Abstract: Method/apparatus for Session Description Protocol based mechanism to signal RAN capabilities],
wherein the UE is a data source [Section 0018-0019: UEs are mobile data terminals. UEs can exchange data] and transmits the data at the bit rate that exceed the GBR based on the bit rate configuration message [Sections 0040, 0066, 0067: Configuration of MBR greater than GBR, the recommended uplink/downlink bit rate is within boundaries set by the MBR and GBR; uplink or downlink bit rate adaptation, the RAN node send a recommended bit rate to the UE (i.e. bit rate configuration message). The client/UE has been preconfigured to use a particular data rate for the selected codec and the maximum data rate as determined by examining the codec information.  The client/UE should transmit using the codec mode with the highest data rate allowed by the maximum sending rate],
Although, Oyman discloses UE select or adapt codec rate for RAN-assisted codec/rate adaptation and configured for maximum bit rate greater than GBR, it does not explicitly state the plurality of “rates”
However, Curcio teaches “rates” corresponding to GBR [Sections 0015, 0052, Claim 10: The client (i.e. wireless communication device) may choose a maximum bit rate higher (i.e. exceed) than the guaranteed bit rate (GBR). The advantage of maximum bit rate parameter in the SDP, enable client/wireless communication device to choose among different bit rates. The maximum bit rate parameter includes value in bits for bit rates].
Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Oyman relating to as defined in 3GPP the RAN-assisted codec adaptation configured the UE to select or adapt a codec/bit rate and configured of maximum bit rate greater/exceed GBR with the teaching of Curcio relating to maximum bit rate includes bit rates and rates higher/exceed than GBR (guaranteed bit rate). By combining the method/systems, the UE can operate at bit rates that are higher than GBR thereby facilitating receiving adaptation or downgrading from the network to maximum subscribed bit rate for communication in the system as suggested by Curcio in Section 0016. 

As to Claim 5.    (Original)     Oyman discloses the method of claim 1 [Abstract, Section 0018: Method for RAN level capabilities. RAN-level capabilities include RAN-assisted codec (i.e. rate) adaptation],
	wherein the UE is a data source UE, and wherein the SDP message is a SDP offer message [Sections 0060, 0185: The UEs use SDP and SDPCapNeg and general SIP signaling (see e.g., 3GPP TS 24.229) is used to convey SDP offer and answer messages. The UE generates an SDP message and transmits the SDP message to a remote UE via a RAN Node-121 (i.e. network device)].

As to Claim 6.    (Previously Presented)    Oyman discloses the method of claim 1, wherein the UE is a data consumer UE [Section 0018: UEs-101 are consumer electronics devices], 
	and wherein the SDP message is a SDP answer message transmitted by the UE in response to a SDP offer message received from a data source UE indicating that the data source UE and corresponding data source base station support the RAN assisted rate adaptation capability [Sections 0018, 0031, 0060: The UEs-101 and the RAN nodes-111 (i.e. base station) incorporate signaling specific RAN-level capabilities using SDP and the RAN-level capabilities include RAN-assisted codec (i.e. rate) adaptation. The UEs-101a/b send each other SDP offer and answer messages so that the two endpoints exchange capability information. The UEs use SDP and SDPCapNeg and general SIP signaling (see e.g., 3GPP TS 24.229) is used to convey SDP offer and answer messages].

As to Claim 7.    (Original)    Oyman discloses the method of claim 1, further comprising [Fig. 1 (Wireless System/network-see 0017), Abstract: Method/apparatus for Session Description Protocol based mechanism to signal RAN capabilities]:
	receiving an access node bit rate (ANBR) message from the base station [i.e. eNB or node] instructing the UE [Section 0039: A UE receives ANBR information from its local RAN node/eNB and using the ANBR information as an adaptation trigger] to reduce one or both of uplink or downlink bit rate when the bit rate exceeds GBR [Table 2 (3GPP Network bitrate recommendation/ANBR), Section 0040, 0043: 3GPP RAN-assisted codec adaptation or ANBR functionality provides means for node/eNB to send adaptation indication with bit rate to assist the UE; mechanism supports the uplink/downlink bit rate increase or decrease (reduce) for associated configuration of MBR greater than GBR; and the recommended bit rate is set by the MBR and GBR. ANBR is used by UE],
wherein the ANBR message is transmitted by the base station [i.e. ECN explicit congestion notification] when the base station is experiencing congestion on network [Sections 0068, 0069, 0222: Examples of signaled changes in transport characteristics are ANBR and ECN Congestion Experienced (ECN-CE) adaptive mechanisms. The network provide the terminal with ANBR messages. E2e End-to-End ECN Explicit Congestion Notification ECN-CE ECN Congestion Experienced ECT ECN Capable Transport eNB evolved NodeB].

As to Claim 8. (Original)    Oyman discloses a user equipment (UE) [i.e. UE-101/700] for wireless communications, comprising [Figs. 1, 7 (Device/UE-700), Abstract, Section 0002: Method for RAN level capabilities. Application relate to the field of wireless communications]:	
 	a memory [Memory-720] configured to store instructions; a processor [Circuitry-705] communicatively coupled with the memory, the processor configured to execute the instructions to [Fig. 7, Section 0101: The processors (or cores) of the circuitry-705 may be 
coupled with or may include memory/storage elements and may be configured to execute instructions stored in the memory/storage to enable various operating systems to run on the system-700]:
determine, at the UE [Section 0016: The radio capabilities includes configurations and/or parameters pertaining to specific RF circuitry of UE include reporting capability and RAN-assisted codec adaptation capability], whether the UE supports radio access network (RAN) assisted rate [i.e. codec is bit rate adaptation see 0040] adaptation capability [Fig. 12 (UE identify one or more Radio Capabilities supported by UE-1205), Sections 0042, 0185: UE is capable of RAN-assisted codec (rate) adaptation specified in 3GPP TS 36.321 for LTE. The local UE identifies one or more capabilities supported that include a RAN-assisted codec adaptation capability],
configure a session description protocol (SDP) parameter that indicates the RAN assisted rate adaptation capabilities of the UE; and [Fig. 12 (Generate SDP message to indicate the one or more radio cpaabilites-1210), Table 1 depicts SDP session description parameters (see 0035), Sections 0038, 0185: Signaled RAN-level capabilities include RAN-assisted codec adaptation and SDP attribute RAN-Capabilities is defined in dedicated parameters that allow UEs to indicate support for specific RAN capabilities. The UE identifies capabilities supported that includes a RAN-assisted codec adaptation capability; UE generates SDP message to indicate radio capabilities which include a session level attribute a=RANCapabilities including bits];
transmit a SDP message that includes the SDP parameter to a network device [Fig. 12 (UE transmit SDP message to RAN node-1215), Table 1 depicts SDP session description parameters (see 0035), Sections 0038, 0185: Signaled RAN-level capabilities include RAN-assisted codec adaptation and SDP attribute RAN-Capabilities is defined in dedicated parameters. UE generates SDP message include attribute and transmit SDP message to RAN node and another UE]
wherein the RAN assisted rate [i.e. codec] adaptation capability allows the UE to operate at bit rates that exceed guaranteed bit rate (GBR) [Section 0040: RAN-assisted codec adaptation as defined in 3GPP configures UE to select or adapt to a codec rate for voice or video, the RAN-assisted codec adaptation mechanism supports the configuration of MBR (maximum bit rate) greater (i.e. exceed) than GBR],
Although, Oyman discloses UE select or adapt codec rate for RAN-assisted codec/rate adaptation and configured for maximum bit rate greater than GBR, it does not explicitly state the plurality of “rates”
However, Curcio teaches “rates” corresponding to GBR [Sections 0015, 0052, Claim 10: The client (i.e. wireless communication device) may choose a maximum bit rate higher (i.e. exceed) than the guaranteed bit rate (GBR). The advantage of maximum bit rate parameter in the SDP, enable client/wireless communication device to choose among different bit rates. The maximum bit rate parameter includes value in bits for bit rates].
Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Oyman relating to as defined in 3GPP the RAN-assisted codec adaptation configured the UE to select or adapt a codec/bit rate and configured of maximum bit rate greater/exceed GBR with the teaching of Curcio relating to maximum bit rate includes bit rates and rates higher/exceed than GBR (guaranteed bit rate). By combining the method/systems, the UE can operate at bit rates that are higher than GBR thereby facilitating receiving adaptation or downgrading from the network to maximum subscribed bit rate for communication in the system as suggested by Curcio in Section 0016. 

As to Claim 9.    (Original) The UE of claim 8, wherein the processor is further configured to: receive, at the UE, a capability notification from a base station or a network entity associated with the UE that identifies whether the base station supports RAN assisted rate adaptation capability; and determine, at the UE, whether the base station associated with the UE supports the RAN assisted rate adaptation capability based on the capability notification [See Claim 2 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 10.    (Original) The UE of claim 8, wherein the processor is further configured to: receive, in response to transmission of the SDP message, a bit rate configuration message from the network device, wherein the bit rate configuration message sets a maximum bit rate (MBR) to exceed the GBR [See Claim 3 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 11.  (Original)   The UE of claim 10, wherein the UE is a data source and transmits the data at bit rates that exceed the GBR based on the bit rate configuration message [See Claim 4 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 12.    (Original) The UE of claim 8, wherein the UE is a data source UE, and wherein the SDP message is a SDP offer message [See Claim 5 because both claims have similar subject matter therefore similar rejection applies herein].


As to Claim 13.    (Currently Amended) The UE of claim 8, wherein the UE is a data consumer UE, and wherein the SDP message is a SDP answer message transmitted by the UE in response to a SDP offer message received from a data source UE indicating that the data source UE and corresponding data source base station support the RAN assisted rate adaptation capability [See Claim 6 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 14.    (Original) The UE of claim 8, wherein the processor is further configured to: receive an access node bit rate (ANBR) message from the base station instructing the UE to reduce one or both of uplink or downlink bit rate when the bit rate exceeds GBR, wherein the ANBR message is transmitted by the base station when the base station is experiencing congestion on network [See Claim 7 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 15.  (Original)      Oyman discloses a non-transitory computer readable medium storing code for wireless communications, the code comprising instructions executable by a processor for [Figs. 1, 7-8, Section 0011, 0137: Fig. 8 depicts components able to read instructions from a computer-readable medium e.g., a non-transitory machine-readable storage medium and perform any one or more of the methodologies discussed herein.  Instructions may comprise software, a program, an application, or other executable code for causing at least any of the processors 810 to perform any one or more of the methodologies discussed]:
determining [Section 0016: The radio capabilities includes configurations and/or parameters pertaining to specific RF circuitry of UE include reporting capability and RAN-assisted codec adaptation capability], at a user equipment (UE), whether the UE supports radio access network (RAN) assisted rate [i.e. codec is bit rate adaptation see 0040] adaptation capability [Fig. 12 (UE identify one or more Radio Capabilities supported by UE-1205), Sections 0042, 0185: UE is capable of RAN-assisted codec (rate) adaptation specified in 3GPP TS 36.321 for LTE. The local UE identifies one or more capabilities supported that include a RAN-assisted codec adaptation capability],
configuring a session description protocol (SDP) parameter that indicates the RAN assisted rate adaptation capabilities of the UE; and [Fig. 12 (Generate SDP message to indicate the one or more radio cpaabilites-1210), Table 1 depicts SDP session description parameters (see 0035), Sections 0038, 0185: Signaled RAN-level capabilities include RAN-assisted codec adaptation and SDP attribute RAN-Capabilities is defined in dedicated parameters that allow UEs to indicate support for specific RAN capabilities. The UE identifies capabilities supported that includes a RAN-assisted codec adaptation capability; UE generates SDP message to indicate radio capabilities which include a session level attribute a=RANCapabilities including bits];
transmitting a SDP message that includes the SDP parameter to a network device [Fig. 12 (UE transmit SDP message to RAN node-1215), Table 1 depicts SDP session description parameters (see 0035), Sections 0038, 0185: Signaled RAN-level capabilities include RAN-assisted codec adaptation and SDP attribute RAN-Capabilities is defined in dedicated parameters. UE generates SDP message include attribute and transmit SDP message to RAN node and another UE]
wherein the RAN assisted rate [i.e. codec] adaptation capability allows the UE to operate at bit rates that exceed guaranteed bit rate (GBR) [Section 0040: RAN-assisted codec adaptation as defined in 3GPP configures UE to select or adapt to a codec rate for voice or video, the RAN-assisted codec adaptation mechanism supports the configuration of MBR (maximum bit rate) greater (i.e. exceed) than GBR],
Although, Oyman discloses UE select or adapt codec rate for RAN-assisted codec/rate adaptation and configured for maximum bit rate greater than GBR, it does not explicitly state the plurality of “rates”
However, Curcio teaches “rates” corresponding to GBR [Sections 0015, 0052, Claim 10: The client (i.e. wireless communication device) may choose a maximum bit rate higher (i.e. exceed) than the guaranteed bit rate (GBR). The advantage of maximum bit rate parameter in the SDP, enable client/wireless communication device to choose among different bit rates. The maximum bit rate parameter includes value in bits for bit rates].
Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Oyman relating to as defined in 3GPP the RAN-assisted codec adaptation configured the UE to select or adapt a codec/bit rate and configured of maximum bit rate greater/exceed GBR with the teaching of Curcio relating to maximum bit rate includes bit rates and rates higher/exceed than GBR (guaranteed bit rate). By combining the method/systems, the UE can operate at bit rates that are higher than GBR thereby facilitating receiving adaptation or downgrading from the network to maximum subscribed bit rate for communication in the system as suggested by Curcio in Section 0016. 

As to Claim 16.    (Original) The non-transitory computer readable medium of claim 15, further comprising instructions for: receiving, at the UE, a capability notification from a base station or a network entity associated with the UE that identifies whether the base station supports RAN assisted rate adaptation capability; and determining, at the UE, whether the base station associated with the UE supports the RAN assisted rate adaptation capability based on the capability notification [See Claim 2 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 17.    (Original) The non-transitory computer readable medium of claim 15, further comprising instructions for: receiving, in response to transmission of the SDP message, a bit rate configuration message from the network device, wherein the bit rate configuration message sets a maximum bit rate (MBR) to exceed the GBR [See Claim 3 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 18.    (Original) The non-transitory computer readable medium of claim 17, wherein the UE is a data source and transmits the data at the bit rates that exceed the GBR based on the bit rate configuration message [See Claim 4 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 19.    (Original) The non-transitory computer readable medium of claim 15, wherein the UE is a data source UE, and wherein the SDP message is a SDP offer message [See Claim 5 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 20.    (Previously Presented) The non-transitory computer readable medium of claim 15, wherein the UE is a data consumer UE, and wherein the SDP message is a SDP answer message transmitted by the UE in response to a SDP offer message received from a data source UE indicating that the data source UE and corresponding data source base station support the RAN assisted rate adaptation capability [See Claim 6 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 21.    (Original) The non-transitory computer readable medium of claim 15, further comprising: receiving an access node bit rate (ANBR) message from the base station instructing the UE to reduce one or both of uplink or downlink bit rate when the bit rate exceeds GBR, wherein the ANBR message is transmitted by the base station when the base station is experiencing congestion on network [See Claim 7 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 22.    (Original)    Oyman discloses an apparatus [i.e. UE] for wireless communications, comprising [Figs. 1, 7, Abstract, Section 0002: Method for RAN level capabilities. Application relate to the field of wireless communications]:
means for determining [Section 0016: The radio capabilities includes configurations and/or parameters pertaining to specific RF circuitry of UE include reporting capability and RAN-assisted codec adaptation capability], at a user equipment (UE), whether the UE supports radio access network (RAN) assisted rate [i.e. codec is bit rate adaptation see 0040] adaptation capability[Fig. 12 (UE identify one or more Radio Capabilities supported by UE-1205), Sections 0042, 0185: UE is capable of RAN-assisted codec (rate) adaptation specified in 3GPP TS 36.321 for LTE. The local UE identifies one or more capabilities supported that include a RAN-assisted codec adaptation capability],
means for configuring a session description protocol (SDP) parameter that indicates the RAN assisted rate adaptation capabilities of the UE; and [Fig. 12 (Generate SDP message to indicate the one or more radio cpaabilites-1210), Table 1 depicts SDP session description parameters (see 0035), Sections 0038, 0185: Signaled RAN-level capabilities include RAN-assisted codec adaptation and SDP attribute RAN-Capabilities is defined in dedicated parameters that allow UEs to indicate support for specific RAN capabilities. The UE identifies capabilities supported that includes a RAN-assisted codec adaptation capability; UE generates SDP message to indicate radio capabilities which include a session level attribute a=RANCapabilities including bits];
means for transmitting a SDP message that includes the SDP parameter to a network device [Fig. 12 (UE transmit SDP message to RAN node-1215), Table 1 depicts SDP session description parameters (see 0035), Sections 0038, 0185: Signaled RAN-level capabilities include RAN-assisted codec adaptation and SDP attribute RAN-Capabilities is defined in dedicated parameters. UE generates SDP message include attribute and transmit SDP message to RAN node and another UE]
wherein the RAN assisted rate [i.e. codec] adaptation capability allows the UE to operate at bit rates that exceed guaranteed bit rate (GBR) [Section 0040: RAN-assisted codec adaptation as defined in 3GPP configures UE to select or adapt to a codec rate for voice or video, the RAN-assisted codec adaptation mechanism supports the configuration of MBR (maximum bit rate) greater (i.e. exceed) than GBR],
Although, Oyman discloses UE select or adapt codec rate for RAN-assisted codec/rate adaptation and configured for maximum bit rate greater than GBR, it does not explicitly state the plurality of “rates”
However, Curcio teaches “rates” corresponding to GBR [Sections 0015, 0052, Claim 10: The client (i.e. wireless communication device) may choose a maximum bit rate higher (i.e. exceed) than the guaranteed bit rate (GBR). The advantage of maximum bit rate parameter in the SDP, enable client/wireless communication device to choose among different bit rates. The maximum bit rate parameter includes value in bits for bit rates].
Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Oyman relating to as defined in 3GPP the RAN-assisted codec adaptation configured the UE to select or adapt a codec/bit rate and configured of maximum bit rate greater/exceed GBR with the teaching of Curcio relating to maximum bit rate includes bit rates and rates higher/exceed than GBR (guaranteed bit rate). By combining the method/systems, the UE can operate at bit rates that are higher than GBR thereby facilitating receiving adaptation or downgrading from the network to maximum subscribed bit rate for communication in the system as suggested by Curcio in Section 0016. 

As to Claim 23.    (Original) The apparatus of claim 22, further comprising: means for receiving, at the UE, a capability notification from a base station or a network entity associated with the UE that identifies whether the base station supports RAN assisted rate adaptation capability; and means for determining, at the UE, whether the base station associated with the UE supports the RAN assisted rate adaptation capability based on the capability notification [See Claim 2 because both claims have similar subject matter therefore similar rejection applies herein].
As to Claim 24.    (Original) The apparatus of claim 22, further comprising: means for receiving, in response to transmission of the SDP message, a bit rate configuration message from the network device, wherein the bit rate configuration message sets a maximum bit rate (MBR) to exceed the GBR [See Claim 3 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 25.    (Original) The apparatus of claim 24, wherein the UE is a data source and transmits the data at the bit rates that exceed the GBR based on the bit rate configuration message [See Claim 4 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 26.    (Original) The apparatus of claim 25, wherein the UE is a data source UE, and wherein the SDP message is a SDP offer message [See Claim 5 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 27.    (Previously Presented) The apparatus of claim 22, wherein the UE is a data consumer UE, and wherein the SDP message is a SDP answer message transmitted by the UE in response to a SDP offer message received from a data source UE indicating that the data source UE and corresponding data source base station support the RAN assisted rate adaptation capability [See Claim 6 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 28.    (Original) The apparatus of claim 22, further comprising: means for receiving an access node bit rate (ANBR) message from the base station instructing the UE to reduce one or both of uplink or downlink bit rate when the bit rate exceeds GBR, wherein the ANBR message is transmitted by the base station when the base station is experiencing congestion on network [See Claim 7 because both claims have similar subject matter therefore similar rejection applies herein].

As to Claim 29.  (New) Oyman discloses the method of claim 7, further comprising: reducing [i.e. decrease] one or both of uplink or downlink bit rate in response to the ANBR message [Table 2 (3GPP Network bitrate recommendation/ANBR), Section 0039, 0040, 0043: A UE receives ANBR information from its local RAN node/eNB and using the ANBR information as an adaptation trigger. 3GPP RAN-assisted codec adaptation or ANBR functionality provides means for node/eNB to send adaptation indication with bit rate to assist the UE; mechanism supports the uplink/downlink bit rate increase or decrease (reduce) for associated configuration of MBR greater than GBR; and the recommended bit rate is set by the MBR and GBR. ANBR is used by UE].

As to Claim 30.  (New)   Oyman discloses the UE of claim 8, wherein the processor [Circuitry-705] is further configured to [Fig. 7]: reduce [i.e. decrease] one or both of uplink or downlink bit rate in response to the ANBR message [Table 2 (3GPP Network bitrate recommendation/ANBR), Section 0039, 0040, 0043: A UE receives ANBR information from its local RAN node/eNB and using the ANBR information as an adaptation trigger. 3GPP RAN-assisted codec adaptation or ANBR functionality provides means for node/eNB to send adaptation indication with bit rate to assist the UE; mechanism supports the uplink/downlink bit rate increase or decrease (reduce) for associated configuration of MBR greater than GBR; and the recommended bit rate is set by the MBR and GBR. ANBR is used by UE].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 in particular Paredes Cabrera et al. US 20170164238 specifically Figs. 4 and 23, Sections [0002, 0006, 0078-0080] and Giaretta et al. US 20110141890 in particular Figs. 11-12, Sections [0078-0079, 0090]; Furthermore, the additional prior arts cited on PTO-892 contains a description related to the claimed subject matter found in the Figures and/or description summary. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


April 9, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477